PER CURIAM.
Plaintiff, Howard Johnson, appeals the district court order granting summary judgment to Defendant. Apria Healthcare, Inc., in this diversity action stemming from their prior lessor (Plaintiff)lessee (Defendant) relationship. Having had the full benefit of briefing and oral arguments by both parties, we conclude that the district court properly granted the summary judgment because Plaintiff has failed to present any significant, probative evidence on the issue of damages. At most, the record showed that Plaintiff sustained damages of $22,826 as a result of Defendant’s conduct as a lessee. However, since Defendant has already paid Plaintiff $30,000 for any alleged damages resulting from Defendant’s tenancy. Plaintiff can show no further damages in this case, so long as Plaintiff is allowed to retain that $30,000 payment. Accordingly, we AFFIRM.